                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CARO LIN A
                              WESTERN DIVISION

                            No . 5 : 14 - CR- 128 - 2H2

UNITED STATES OF AMERICA
                                             ORDER
            v.

WILLIAM TODD CHAMBERLA I N

     Upon motion of the United States of America and for good cause

shown , it is hereby

     ORDERED that the Government ' s Response to Defendant ' s Second

Motion for Classification Review of Documents be sealed.
                   'jY:
     This    /3 ?da y of November , 2018 .




                                                          S DISTRICT JUDGE




                                         1
